Citation Nr: 0007121	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1991 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, and a statement of the case was issued that 
same month.  A substantive appeal was received in February 
1998.  

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for May 20, 1999.  

Further, the Board observes that claims for specially adapted 
housing and for a special home adaptation grant were denied 
by rating decision in February 1998.  The veteran initiated 
an appeal with a timely notice of disagreement, but he did 
not file a substantive appeal in response to an April 1998 
statement of the case.  Accordingly, those issues are not in 
appellate status.  38 U.S.C.A. § 7105 (West 1991). 


REMAND

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  However, all relevant 
facts have not been properly developed, and further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

The veteran's representative points out that the record 
suggests that the veteran is now or was receiving VA Chapter 
31 benefits.  However, relevant records have not been 
associated with the claims file.  Such record may include 
evidence pertinent to the issue on appeal, and therefore any 
available records should be obtained. 

The Board additionally observes that certain information 
concerning the veteran was sought by the Social Security 
Administration (SSA), thus suggesting the possibility that 
SSA disability benefits may have been applied for.  Evidence 
related to any such SSA claim may also be relevant to the 
present appeal.  In view of the need to defer appellate 
review to obtain VA records, appropriate action to obtain any 
pertinent SSA records should also be accomplished.  

Accordingly, the claim is remanded for the following actions:

1.  Any VA medical records (clinical, 
hospitalization or examination) 
documenting treatment for service-
connected disabilities which are not 
already of record should be obtained and 
associated with the claims file.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate a copy of that file with the 
other evidence in the claims file.

3.  The RO should obtain and associate 
with the claims file copies of any 
decisions by the Social Security 
Administration decisions pertaining to 
claims made by the veteran for disability 
benefits, along with any medical records 
associated with any Social Security 
claims filed by the veteran.

4.  After completion of the above, the RO 
should review the record and determine 
whether any additional development (such 
as medical examination(s) and/or social 
and industrial survey) is necessary.  
After undertaking any such development 
deemed necessary, the RO should review 
the expanded record and determine if the 
veteran's claim for TDIU may now be 
granted.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board. 

The purpose of this remand is to obtain VA records and to 
assist the veteran.  The veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




